Title: To Thomas Jefferson from Pierre Chouteau, 11 March 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St Louis le onze mars 1805
                  
                  Le courier que nous attendions samedi dernier n’etant point arrivé, ma derniere lettre du deux mars partira avec celle cy. Je vous ai prevenu par elle du malheureux evenement qui a detruit la majeure partie de ma fortune et qui m’a été d’autant plus sensible que je crois pouvoir sans injustice L’imputer à la vengeance d’une de mes Esclaves que je n’ai pourtant point a me reprocher d’avoir maltraité, elle est actuellement en prison et la premiere cour generale decidera de son sort, mais non de son innocence car quant il n’y auroit point de preuves suffisantes de son crime pour la condamner, je n’en suis pas moins certain qu’elle a allumé de ses propres mains les flammes qui ont devoré mes propriétés et celles que j’avois aux Etats Unis. Je n’entrerai dans aucun detail que ce que je vous ai marqué par ma derniere lettre esperant qu’elle Vous parviendra surement.   Il Vient d’arriver à St Louis un Ne. La Lime interprete pour les nations sauvages au fort Dearborn à qui le chef de la Nation Peoria, nomme Decoines, a remis les lettres et discours dont vous trouverez ci joint copie et dont il s’est chargé pour les nations de cette partie. Je lui ai fait sentire qu’il etoit de son devoir de cooperer de tout son pouvoir a maintenir l’union parmi toutes les nations plutot que de chercher a la troubler, La guerre entre Les Sauvages ne pouvant qu’etre desavantageuse aux Etats Unis, mais comme il n’est point sous ma direction je me suis borné a lui faire connoitre les intentions du Gouvernement et a lui donner les avis que j’ai cru les meilleurs pour entretenir la paix parmi les nations et empecher un rassemblement qui nous donneroit beaucoup d’inquietudes.   Cette guerre qui semble se preparer avec tant d’acharnement et de si grands preparatifs contre Les ozages est fomentée par des blancs qui reveillent et excitent parmi les nations une jalousie aveugle sur le choix que Mr. Le Capne. Lewis a fait par préférence de la Nation osage pour l’envoyer auprès du gouvernement. Le sauvage livré a lui même et sur de mecontenter Le Gouvernement americain dont il connoit le pouvoir ne se porteroit point a de telles demarches, s’il n’y etoit poussé par des esprits inquiets et Dangereux; Cette observation, Monsieur, me fait insister sur la nécessité, J’ose dire, que personne ne puisse s’introduire chez les Nations du District de la Louisiane, soit pour commercer, ou voyager, ou tel autre pretexte que ce soit sans un permis de L’agence generale et je croirai de mon devoir de le refuser à toute personne dont le caractere, Les intentions, la prudence ne me seront pas parfaitement connues. Les Nations du District de la Louisiane sont nombreuses, beaucoup d’entre elles ne sont nullement civilisées, aucuns etablissements du coté de L’Ouest ne peuvent ni les surveiller, ni les contenir, ces considerations doivent engager le gouvernement a ne negliger aucunes des precautions que la prudence exige dans nos rapports avec ces nations sauvages, Je crois devoir ajouter, Monsieur, que dans la supposition que le Gouvernement se reserve a lui seul le commerce avec ces Nations comme des lors il sera forcé d’employer beaucoup d’agens subalternes, le choix de ces agens, qui peuvent si facilement indisposer, prevenir ou egarer ces nations, doit etre remis a L’Agent general, Ces reflexions me sont dictées par le zele le plus pur pour les interets des Etats Unis et la tranquillité de ses citoyens et par la crainte que j’ai de voir ma bonne Volonté, mes efforts et mon credit auprès des nations sauvages devenir pour ainsi dire inutiles par les fausses demarches et les propros inconsiderés et même seditieux des blancs qui commercent avec eux.   Peutêtre me trompai je dans les remedes que J’indique mais je croirois manquer à la confiance dont vous m’honorez et ne pas remplir les devoirs de la place que j’occupe si je ne vous Communiquois mes idées dont j’espere Vous sentirez la Solidité   Ces Nouvelles me confirment dans L’opinion que je vous ai deja temoigné que tous ces bruits de guerre des nations contre Les Etats Unis etoient sans fondements et n’ont été occasionnés que par les mouvements que les sauvages se donnent pour operer une ligne générale contre Les Nations osages.    J’employerai tous les moyens de persuasion pour detourner les differentes nations de se rendre au rassemblement proposé et j’espere avoir assez de credit auprés de plusieurs d’entre elles pour les en detourner mais si je ne peux parvenir a le dissoudre entierement J’en donnerai avis aux Osages en les engageant a faire les demarches necessaires pour ramener la paix et leur faire voir que le gouvernement veille sur eux. Si L’interprete que j’ai envoyé reconnoitre le rassemblement que l’on m’a dit exister près la riviere des Moens m’assure de son existence je compte alors retarder de quelque tems mon voyage chez les osages et aller de suite moi même trouver les Sacquias, ayowas et autres nations reunies pour les ramener a des dispositions pacifiques Soyez persuadé, Monsieur, que je ne cesserai dans toute occasion de faire tous mes efforts pour meriter votre confiance a la qu’elle J’attache le plus grand prix.
                   J’ai l’honneur d’etre avec le plus profond respect. Monsieur Votre très humble et très obeissant serviteur.
                  
                     Pre. Chouteau 
                     
                  
               